IN THE SUPREME COURT OF THE STATE OF IDAHO

                                        Docket No. 45347

STATE OF IDAHO,                         )
                                        )
      Plaintiff-Appellant,              )
                                                               Boise, June 2018 Term
                                        )
v.                                      )
                                                               Filed: August 6, 2018
                                        )
LAURA LOUISE AKINS,                     )
                                                               Karel A. Lehrman, Clerk
                                        )
      Defendant-Respondent.             )
_______________________________________ )

       Appeal from the District Court of the First Judicial District of the State of Idaho,
       Kootenai County. Honorable Richard S. Christensen, District Judge.

       The decision of the district court is affirmed.

       Honorable Lawrence G. Wasden, Idaho Attorney General, Boise, for appellant.
       Kenneth K. Jorgensen argued.

       Eric D. Fredericksen, State Appellate Public Defender, Boise, for respondent.
       Jenny C. Swinford argued.
                                  _____________________

BRODY, Justice.
       The State appeals from the dismissal of a charge against the defendant for her failure to
notify of a death pursuant to Idaho Code section 19-4301A. The statute imposes a duty on
persons who find or have custody of a body to promptly notify authorities. It also prescribes the
punishment for failure to comply with that duty, including felony punishment for failing to notify
with intent to prevent discovery of the manner of death. The question presented on appeal is
whether the defendant’s prosecution under this statute would violate her Fifth Amendment
privilege against self-incrimination. We hold that it would based on the unique set of facts of this
case and affirm the district court’s decision to dismiss the charge.
                  I.     FACTUAL AND PROCEDURAL BACKGROUND
       In November 2015, Kimberly Vezina’s body was found wrapped in a tarp and a shower
curtain in Lake Coeur d’Alene. Law enforcement’s investigation revealed that Laura Akins was
suspected of disposing the body after Vezina died of a drug overdose. The investigation

                                                  1
established that on the morning of October 15, 2015, Vezina was found deceased in a bathroom
of a house in Spokane Valley, Washington. At the time, Akins was living in the house with a
collection of other occupants. The residence had been raided earlier that month and was known
by local law enforcement as a place where significant drug use and distribution occurred. During
the course of the investigation, multiple persons relayed suspicion that Vezina was the victim of
an intentional overdose caused or ordered by a former resident.
       Following the discovery of Vezina’s death, one of the other residents directed Akins and
another person who had been at the house, Lacy Drake, to dispose of the body at a lake house
owned by Akins’s relatives in Coeur d’Alene. This decision reflected that Akins and Drake had
less extensive criminal records than the other occupants of the house. That evening, Akins and
Drake were provided with a “burner” SUV in which the wrapped body had been placed in the
rear cargo area. After briefly stopping at the lake house, Akins and Drake drove to a nearby
public boat launch, unloaded the body, carried it to the dock, and dumped it into the water with
an attached bag of cement. Three weeks later, the body was discovered by two fishermen who
initially noticed the tarp on the surface of the lake and thereafter notified authorities. A
subsequent coroner’s examination confirmed that Vezina had died of combined drug toxicity.
       The State charged Akins with one count of failure to notify of a death (I.C. § 19-
4301A(3)) and one count of destruction of evidence (I.C. § 18-2603). As to the first count, the
State specifically alleged
       [t]hat the defendant, Laura Louise Akins, on or about the 15th day of October,
       2015, in the County of Kootenai, State of Idaho, having had custody of the body
       of Kimberly Sue Vezina, a human being who died, failed to notify or delayed
       notification to law enforcement or coroner of said death where the death would be
       subject to the coroner’s investigation, with the intent to prevent discovery of the
       manner of death[.]
       Akins moved to dismiss this count, contending that her prosecution under section 19-
4301A violated her Fifth Amendment privilege against self-incrimination. Following a hearing
on the motion, the district court issued a memorandum decision dismissing the count. The district
court later entered a written order, from which the State now appeals.
                              II.     STANDARD OF REVIEW
       “This Court applies an abuse of discretion standard when it reviews a trial court’s
decision on a motion to dismiss.” State v. Eversole, 160 Idaho 239, 244, 371 P.3d 293, 298
(2016) (citing State v. Card, 137 Idaho 182, 184, 45 P.3d 838, 840 (2002)). To determine if a


                                                2
trial court abused its discretion, this Court considers whether the trial court perceived the issue as
one of discretion, acted within the outer boundaries of that discretion, acted consistently with the
applicable legal standards, and reached its decision by an exercise of reason. Id. (citing State v.
Joy, 155 Idaho 1, 6, 304 P.3d 276, 281 (2013)). Akins’s motion raised a constitutional challenge.
“Constitutional issues are purely questions of law over which this Court exercises free review.”
State v. Baeza, 161 Idaho 38, 40, 383 P.3d 1208, 1210 (2016) (quoting Morgan v. New Sweden
Irrigation Dist., 160 Idaho 47, 51, 368 P.3d 990, 994 (2016)).
                                        III.    ANALYSIS
       This appeal presents a question of first impression for this Court. The issue underlying
Akins’s motion was whether enforcement of section 19-4301A against her would be
constitutionally permissible in light of her Fifth Amendment privilege against self-incrimination.
The Fifth Amendment of the U.S. Constitution provides that “[n]o person . . . shall be compelled
in any criminal case to be a witness against himself.” U.S. Const. amend. V. The privilege
against compulsory self-incrimination has been incorporated against the states through the
Fourteenth Amendment. Malloy v. Hogan, 378 U.S. 1, 6 (1964); see also Idaho Const. art. I,
§ 13. In its application, the privilege “protects against any disclosures which the witness
reasonably believes could be used in a criminal prosecution or could lead to other evidence that
might be so used.” Kastigar v. United States, 406 U.S. 441, 445 (1972) (citing Hoffman v. United
States, 341 U.S. 479 (1951); Blau v. United States, 340 U.S. 159 (1950); Mason v. United States,
244 U.S. 362 (1917)). “This provision of the Amendment must be accorded liberal construction
in favor of the right it was intended to secure.” Hoffman, 341 U.S. at 486.
       Section 19-4301A is found amongst the criminal procedure statutes regarding coroner
inquests. See I.C. §§ 19-4301 to 19-4310. The statute imposes a duty on persons who find or
have custody of a body to promptly notify the coroner or appropriate law enforcement personnel
and prescribes punishment for failures to comply with that duty:
       (1) Where any death occurs which would be subject to investigation by the
       coroner under section 19-4301(1), Idaho Code, the person who finds or has
       custody of the body shall promptly notify either the coroner, who shall notify the
       appropriate law enforcement agency, or a law enforcement officer or agency,
       which shall notify the coroner. Pending arrival of a law enforcement officer, the
       person finding or having custody of the body shall take reasonable precautions to
       preserve the body and body fluids and the scene of the event shall not be
       disturbed by anyone until authorization is given by the law enforcement officer
       conducting the investigation.


                                                  3
       (2) Except as otherwise provided in subsection (3) of this section, any person who
       fails to notify the coroner or law enforcement pursuant to subsection (1) of this
       section shall be guilty of a misdemeanor and shall be punished by up to one (1)
       year in the county jail or by a fine not to exceed one thousand dollars ($1,000), or
       by both such imprisonment and fine.
       (3) Any person who, with the intent to prevent discovery of the manner of death,
       fails to notify or delays notification to the coroner or law enforcement pursuant to
       subsection (1) of this section, shall be guilty of a felony and shall be punished by
       imprisonment in the state prison for a term not to exceed ten (10) years or by a
       fine not to exceed fifty thousand dollars ($50,000) or by both such fine and
       imprisonment.
I.C. § 19-4301A.
       The duty to notify set forth in the first sentence of subsection (1)—i.e., the “reporting
requirement”—is triggered when there is a death that is subject to a coroner’s investigation under
Idaho Code section 19-4301(1). A county coroner must investigate a death if:
       (a) The death occurred as a result of violence, whether apparently by homicide,
       suicide or by accident;
       (b) The death occurred under suspicious or unknown circumstances; or
       (c) The death is of a stillborn child or any child if there is a reasonable articulable
       suspicion to believe that the death occurred without a known medical disease to
       account for the stillbirth or child’s death.
I.C. § 19-4301(1). The remaining two subsections of section 19-4301A set forth misdemeanor
and felony penalties for a failure to report. Misdemeanors are imposed for any failure except
those occurring “with the intent to prevent discovery of the manner of death,” which are subject
to felony punishment. I.C. § 19-4301A(2)–(3).
       Akins was charged with a felony under subsection (3). Based on the statute’s language,
for the State to enforce subsection (3), it was required to establish that Akins had an obligation to
report under subsection (1). In her motion, Akins argued that her compliance with any obligation
imposed by the statute would have forced her to provide potentially self-incriminating
information. The district court agreed, finding that the State’s charge would effectively punish
Akins for her failure to incriminate herself, and that therefore her claim of privilege provided a
full defense from prosecution. The State argues that this decision was incorrect for two reasons:
(1) section 19-4301A did not require Akins to provide testimonial evidence, and (2) Akins’s duty
to comply with the statute’s reporting requirement did not create a hazard of self-incrimination.




                                                 4
       The State’s first argument raises a significant threshold question because the statute must
require compelled testimony for Akins’s claim to have merit. The Fifth Amendment privilege
against self-incrimination “protects an accused only from being compelled to testify against
himself, or otherwise provide the State with evidence of a testimonial or communicative nature .
. . .” Schmerber v. California, 384 U.S. 757, 761 (1966). “[I]n order to be testimonial, an
accused’s communication must itself, explicitly or implicitly, relate a factual assertion or
disclose information.” Doe v. United States, 487 U.S. 201, 210 (1988). In the context of section
19-4301A, identification of oneself as someone with knowledge of the information that is
required to be disclosed by the statute would constitute evidence of a testimonial nature. The
State argues that the text of section 19-4301A only required Akins to report the fact of death and
the location of the body, and that these details alone are not personally identifying. Akins
responds that the statute contains no limit on the information that must be provided to comply
with its reporting requirement, and that such silence should be read in her favor because it rests
the ultimate determination of compliance with the prosecutor and law enforcement. She also
points out that the statute requires the reporting individual to preserve the body until otherwise
authorized, which eliminates the possibility of anonymous reporting and makes logical
compliance with and application of the statute far more involved than the State contends.
       On its face, the statute requires notification of authorities upon discovery or acquisition of
custody of a body, and for the notifying person to “take reasonable precautions to preserve the
body and body fluids and the scene of the event” until authorized otherwise by those authorities.
I.C. § 19-4301A(1). Consistent with the State’s argument, the plain language of the statute does
not expressly mandate that the notifying person share any personally identifying information
with the authorities. That said, other than notice, the statute offers no explanation of what
information must be provided to fulfill the reporting obligation.
       The district court did not directly address this issue in its written decision; however, its
willingness to analyze the statute beyond this issue implies that it found the reporting
requirement under section 19-4301A(1) demanding enough such that provision of testimonial
evidence through the revelation of personally identifying information was guaranteed. This
conclusion finds support in analogous case law where the constitutional privilege has applied to
protect against prosecution under the federal misprision of felony statute, which reads:




                                                 5
       Whoever, having knowledge of the actual commission of a felony cognizable by a
       court of the United States, conceals and does not as soon as possible make known
       the same to some judge or other person in civil or military authority under the
       United States, shall be fined under this title or imprisoned not more than three
       years, or both.
18 U.S.C. § 4.
       While the language of the reporting requirement in the misprision statute does not
expressly necessitate provision of personally identifying information, this statutory silence has
not stopped courts from reaching a conclusion that the privilege applied because compliance
with the requirement would threaten the defendant with a hazard of self-incrimination. See, e.g.,
United States v. Warters, 885 F.2d 1266, 1275 (5th Cir. 1989); United States v. Jennings, 603
F.2d 650, 652–54 (7th Cir. 1979); United States v. Kuh, 541 F.2d 672, 677 (7th Cir. 1976);
United States v. King, 402 F.2d 694, 697 (9th Cir. 1968); see also Roberts v. United States, 445
U.S. 552, 558–59 (1980); id. at 565 & n.3 (Marshall, J., dissenting); United States v. Caraballo-
Rodriguez, 480 F.3d 62, 72 n.7 (1st Cir. 2007); United States v. Weekley, 389 F. Supp. 2d 1293,
1299 (S.D. Ala. 2005); United States v. Graham, 487 F. Supp. 1317, 1319–20 (W.D. Ky. 1980).
It can be inferred from these decisions that statutory language requiring the reporting of
personally identifying information is not essential for testimonial evidence to be compelled. We
find this path to be correct with regard to section 19-4301A as well, and will further consider the
statute with an understanding that compliance with its requirements results in the provision of
testimonial evidence.
       To that point, we turn to the State’s second argument that Akins’s duty to comply with
the reporting requirement under section 19-4301A did not create a hazard of self-incrimination.
The U.S. Supreme Court has unpacked a host of statutes that required reporting of information
that, by its nature, may have been considered incriminating against the reporting party. The
foundational case in this line of precedent is Albertson v. Subversive Activities Control Board,
382 U.S. 70 (1965). In Albertson, the Court set aside orders requiring the petitioners to register
under a since-repealed provision of the Subversive Activities Control Act of 1950. Id. at 77–79.
In so doing, the petitioners would have been forced to complete a registration form, which itself
required admission of membership in the Communist Party. Id. at 77. The Court explained that
admission of this kind could be used to prosecute the registering party under multiple federal
criminal statutes, reaffirming previous holdings that “mere association with the Communist Party
present[ed] sufficient threat of prosecution to support a claim of privilege.” Id. at 77–78 (citing


                                                6
Patricia Blau v. United States, 340 U.S. 159 (1950); Irving Blau v. United States, 340 U.S. 332
(1951); Brunner v. United States, 343 U.S. 918 (1952); Quinn v. United States, 349 U.S. 155
(1955)). Even beyond the admission of membership, the Court emphasized that registration
required the petitioners to reveal identifying information that could be used as evidence or
investigative material for future criminal prosecution. Id. at 78 (explaining that one of the forms
required provision of “the organization of which the registrant is a member, his aliases, place and
date of birth, a list of offices held in the organization and duties thereof”).
        The Court contrasted these circumstances with those presented in United States v.
Sullivan, 274 U.S. 259 (1927), where it had held that a bootlegger could not invoke the Fifth
Amendment as a basis for refusing to file an income tax return. Id. at 78–79 (“[I]f the form of
return provided called for answers that the defendant was privileged from making he could have
raised the objection in the return, but could not on that account refuse to make any return at all.”
(quoting 274 U.S. at 263)). Distinguishing Sullivan, the Court in Albertson concluded as follows:
        In Sullivan the questions in the income tax return were neutral on their face and
        directed at the public at large, but here they are directed at a highly selective
        group inherently suspect of criminal activities. Petitioners’ claims are not asserted
        in an essentially noncriminal and regulatory area of inquiry, but against an inquiry
        in an area permeated with criminal statutes, where response to any of the form’s
        questions in context might involve the petitioners in the admission of a crucial
        element of a crime.
Id. at 79.
        Shortly after Albertson, the Court held that the constitutional privilege was properly
asserted in a handful of cases. Marchetti v. United States, 390 U.S. 39 (1968) (prosecution for
violations of federal tax statutes requiring payment of wagering taxes, registration as party
facilitating wagering activities, and filing of monthly returns to the Internal Revenue Service,
and penalizing noncompliance); Grosso v. United States, 390 U.S. 62 (1968) (same as
Marchetti); Haynes v. United States, 390 U.S. 85 (1968) (federal firearms statute requiring
registration and penalizing unregistered firearm possession); Leary v. United States, 395 U.S. 6
(1969) (federal marijuana statute requiring registration as transferee of marijuana and payment of
occupational taxes, and penalizing unregistered possessors and tax delinquents).
        The primary case on the other end of the spectrum arrived a few years later. In California
v. Byers, 402 U.S. 424 (1971), a plurality of the Court distinguished the above cases from one
that arose from California’s hit-and-run statute. The statute mandated the driver of any vehicle



                                                   7
involved in an automobile accident resulting in property damage to stop at the scene and provide
his name and address to the owner of such property. Id. at 426 (citing to Cal. Veh. Code
§ 20002(a)(1) (1971)). Contrasting the Albertson decision, the plurality explained that the statute
was found in California’s Vehicle Code and was “essentially regulatory, not criminal,” noting
further that the California Supreme Court had explained that the statute “was not intended to
facilitate criminal convictions but to promote the satisfaction of civil liabilities arising from
automobile accidents.” Id. at 430. The plurality also emphasized that the statute was “directed at
the public at large” because it applied to all persons who drove in the state, and was therefore not
aimed at a group that could be considered “highly selective” or “inherently suspect of criminal
activities.” Id. at 430–31. Reaching these conclusions, the plurality rejected the idea that
compliance with the statute could pose a substantial hazard of self-incrimination:
       After having stopped, a driver involved in an accident is required by [the statute]
       to notify the driver of the other vehicle of his name and address. A name, linked
       with a motor vehicle, is no more incriminating than the tax return, linked with the
       disclosure of income, in United States v. Sullivan[, 274 U.S. 259]. It identifies but
       does not by itself implicate anyone in criminal conduct.
       Although identity, when made known, may lead to inquiry that in turn leads to
       arrest and charge, those developments depend on different factors and
       independent evidence. Here the compelled disclosure of identity could have led to
       a charge that might not have been made had the driver fled the scene; but this is
       true only in the same sense that a taxpayer can be charged on the basis of the
       contents of a tax return or failure to file an income tax form. There is no
       constitutional right to refuse to file an income tax return or to flee the scene of an
       accident in order to avoid the possibility of legal involvement.
Id. at 433–34 (footnote omitted).
       After Byers, the Court similarly held that other statutes did not implicate the Fifth
Amendment because they were part of generally applicable and noncriminal regulatory regimes
of the state. See Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177, 190–91 (2004) (rejecting
privilege claim against state statute requiring any person to identify himself to a police officer
after having been detained through a traffic or investigatory stop); Baltimore City Dep’t of Soc.
Servs. v. Bouknight, 493 U.S. 549, 559 (1990) (rejecting privilege claim against custody order
requiring production of a child); see also United States v. Ward, 448 U.S. 242, 255 (1980)
(rejecting similar Fifth Amendment argument because monetary penalty imposed by the Federal
Water Pollution Control Act was a civil penalty and not a criminal sanction).




                                                 8
       The statutory schemes at issue in all of these cases follow the same pattern: a requirement
to report or otherwise provide information is imposed, and failures to comply with that
requirement are penalized. So far, this squares with the provisions of section 19-4301A. The
question then becomes whether there existed a hazard of self-incrimination. Since Albertson, the
Supreme Court has considered two criteria when seeking to answer this question: (1) whether the
statute targets a highly selective group inherently suspect of criminal activities or the public at
large, and (2) whether the statute is surrounded by criminal provisions or part of a noncriminal
regulatory scheme. Broadly, these criteria assess the statute’s application and its purpose. If
consideration of these criteria points to the former option under each, the hazard of self-
incrimination is likely to be substantial. In Albertson and its ilk, the hazard was substantial,
whereas in Byers and cases decided thereafter, the Court reached the opposite conclusion. It was
through this window that the district court analyzed section 19-4301A. In so doing, the court
concluded that the statute was closer to the Albertson mold, reasoning that it targeted a very
narrow group inherently suspect of criminal activity with an offense that arose from an area of
the law designed to facilitate criminal culpability. The State argues that the district court erred
with regard to both criteria.
       Specific to the first Albertson criterion, the district court found that Akins’s charge of
violating section 19-4301A(3) indicated that she was being specially targeted. The court reached
this conclusion following two steps of statutory interpretation: First, it found that in light of the
different circumstances of death that implicate the reporting requirement—as set forth by section
19-4301(1)— misdemeanor punishment under section 19-4301A(2) is directed at the public at
large. In contrast, however, the court found that felony punishment under section 19-4301A(3)
targets a much smaller and more suspect population because subsection (3) punishes only those
violations that have been accompanied by “intent to prevent discovery of the manner of death.”
The court explained that this additional element meant that the provision focuses on a particular
subset of persons who are incentivized to avoid criminal culpability by preventing the discovery
of a death. This analysis goes too far.
       When determining the group of persons that a statute applies against for this purpose, the
focus must remain solely on the requirement to report. See Byers, 402 U.S. at 429 (“In order to
invoke the privilege it is necessary to show that the compelled disclosures will themselves




                                                 9
confront the claimant with ‘substantial hazards of self-incrimination.’” (emphasis added)). The
reporting requirement of section 19-4301A is found in the first sentence of the first subsection:
       Where any death occurs which would be subject to investigation by the coroner
       under section 19-4301(1), Idaho Code, the person who finds or has custody of the
       body shall promptly notify either the coroner, who shall notify the appropriate law
       enforcement agency, or a law enforcement officer or agency, which shall notify
       the coroner.

I.C. § 19-4301A(1). This plain language makes clear that section 19-4301A broadly applies to
any person who finds or has custody of a body. The intent element under subsection (3)
prescribes punishment for certain violations of the statute; however, it does not in any way limit
the scope of persons that must comply with the reporting requirement under subsection (1). With
that being the case, it cannot be said that the statute targets any specific group, much less a
highly selective one that is inherently suspect of criminal activity.
       Despite that conclusion, the possibility of clear resolution within the Albertson-Byers
spectrum is lost when the second criterion regarding the statute’s purpose is considered. The
State asserts that section 19-4301A is part of a regulatory regime designed to promote coroners’
determinations of causes of death. The State points out that the noncriminal purpose of the
statute was demonstrated by the fishermen who eventually discovered the body and notified law
enforcement. Like the first criterion, the State argues that the purpose of section 19-4301A aligns
with Byers. This time that argument is incorrect.
       To start, there is a fundamental difference between section 19-4301A and the hit-and-run
statute that was at issue in Byers. The California law compelled a driver to provide his name and
address to “the owner or person in charge” of any property that was damaged in an accident. 402
U.S. at 426. With this wording, the California Supreme Court concluded that the statute was
enacted to satisfy civil liabilities originating from automobile accidents. Id. at 430–31. The U.S.
Supreme Court agreed with this interpretation, and held that the statute was sufficiently
attenuated from possible criminal culpability. Id.; id. at 456–57 (Harlan, J., concurring in the
judgment). In contrast, section 19-4301A(1) requires reporting of information directly to “either
the coroner, who shall notify the appropriate law enforcement agency, or a law enforcement
agency, which shall notify the coroner.” Therefore, unlike the statute in Byers, the plain text of
section 19-4301A dictates that the reported information must reach law enforcement.




                                                 10
       Any remaining doubt as to the purpose of section 19-4301A is dispelled with review of
the statute’s legislative history. Subsection (1) constituted the entire statute when it was
originally enacted in 1961. Act of Mar. 13, 1961, ch. 262, § 3, 1961 Idaho Sess. Laws 459, 461.
In 2006, the statute was amended to include the pair of punishment provisions under subsections
(2) and (3). Act of Mar. 30, 2006, ch. 239, § 1, 2006 Sess. Laws 724, 724. Applicable legislative
committee minutes reveal that the impetus behind the new provisions was a 2004 case in
Rexburg, Idaho, where the causes of death of a woman and her daughter could not be determined
due to advanced decomposition because the deaths had occurred approximately three years and a
year earlier, respectively. H. Judiciary, Rules & Admin. Comm., 58th Leg. 54 (2006). The
husband and father who had continued to reside with the bodies throughout that time had not
reported the deaths or otherwise cooperated with law enforcement, and had not been charged
with a crime at the time of the amendment. Id. at 54–55. This history shows that section 19-
4301A is far from the mere regulatory measure that the State claims it to be. Its original iteration
may have functioned in this manner; however, the pointed legislative action that amended the
statute reveals that it is meant to serve, at least in part, as a punishment device when other means
of imposing criminal sanctions are not available.
       Thus, on its face, the statute fits somewhere between Albertson and Byers: it applies
against the public at large but carries with it an underlying criminal purpose. Notwithstanding the
statute’s facial posture, Akins moved the district court to consider section 19-4301A as it applied
to the facts of her case. The parties debated the same question on appeal. Consideration of those
facts reveals that we need not resolve today how to square any uncertainty arising from the
statute’s fit within the Albertson criteria. We conclude that the statute as applied to Akins
violates her Fifth Amendment privilege.
       In this case, the body was first discovered by persons in a house in Spokane Valley,
Washington. Section 19-4301A does not reach extraterritorially and therefore it had no
application when the body was first discovered. I.C. § 19-301(1). Instead, the statute only came
into effect when Akins crossed the state line and entered Idaho. At that moment, Akins fit the
category of persons identified under the first sentence of section 19-4301A(1)—namely, as
charged by the State, she was a person having custody of a body in the State of Idaho.
Accordingly, Akins was then obligated to report the information required by the statute. She did
not, and the State’s prosecution under section 19-4301A ensued.



                                                11
       The problem with this prosecution rests in the information that Akins was at that time
required to report. The parties agree that at a minimum the language of section 19-4301(1)
requires reporting of two pieces of information: (1) the existence of a dead body and (2) the
location of that body. At all times for which the statute was in effect against Akins, the body was
either in the rear cargo area of the SUV she occupied or in Lake Coeur d’Alene. Unlike the
fishermen who eventually found the body and notified law enforcement, Akins did not have an
ability to report her knowledge as to the existence and location of that body without informing
law enforcement that she had carried it across the state line in an SUV she occupied and disposed
of it in a lake. To find a threat of self-incrimination, we need to look no further than the fact that
Akins would have effectively admitted to her commission of the State’s charge of destroying
evidence pursuant to section 18-2603 if she had reported in compliance with section 19-4301A.
With this in mind, we find it difficult to invent a more substantial hazard of self-incrimination
than the one that was actually presented here. As the facts of this case are applied, we hold that
Akins’s prosecution under the statute would violate her Fifth Amendment privilege against self-
incrimination.
       Although our analysis of section 19-4301A departs from that of the district court, we
reach the same conclusion. Because we freely reviewed the same question that was at issue
below, we find it appropriate to use the “right result-wrong-theory” rule to affirm the lower
court’s dismissal of the charge. State v. Garcia-Rodriguez, 162 Idaho 271, 275–76, 396 P.3d
700, 704–05 (2017). In so doing, we also emphasize our rejection of the district court’s analysis
in so far as it could be interpreted as a judgment on the statute’s constitutionality. Our holding
here does not constitute a broad ruling on the general constitutionality of section 19-4301A, but
instead is driven by the specific facts of this case. Those facts dictate that the statute’s
application against the defendant would be unconstitutional.
                                      IV.     CONCLUSION
       Based on the foregoing, this Court affirms the decision of the district court to grant
Akins’s motion to dismiss.


       Chief Justice BURDICK, Justices HORTON, BEVAN, and Justice Pro Tem MEDEMA
CONCUR.




                                                 12